Citation Nr: 0724711	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-35 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 10 
percent, for peripheral neuropathy involving the lateral left 
foot and left small toe.

2.  Entitlement to an increased evaluation for residuals of a 
left leg gunshot wound with hernia of the tibialis anticus 
muscle and nerve damage, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1939 to June 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted an increased rating for residuals 
of a left leg gunshot wound with hernia of the tibialis 
anticus muscle and nerve damage, and assigned a 30 percent 
disability rating effective January 30, 2004.  In a separate 
rating decision dated in August 2004, the RO awarded service 
connection for peripheral neuropathy involving the lateral 
left foot and left small toe, and assigned an initial 
disability rating of 10 percent.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2005.  A transcript of the 
hearing is of record.

This case was remanded for additional development by a July 
2006 Board decision.  The requested development has been 
completed.


FINDINGS OF FACT

1.  Peripheral neuropathy of the lateral left foot and left 
small toe manifests with numbness and no more than minor 
impairment.

2.  Peripheral neuropathy of the entire soles of the 
bilateral feet is related to the nonservice-connected 
disability of diabetes.

3.  Residuals of a left leg gunshot wound with hernia of the 
tibialis anticus muscle and nerve damage currently reflect a 
severe muscle injury; have been assigned the maximum 
schedular evaluation; and demonstrate no additional findings 
which may be separately evaluated or which warrant an 
evaluation in excess of the maximum 30 percent under any 
alternate diagnostic code. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent, for peripheral neuropathy of the lateral left foot 
and left small toe have not been met.  38 U.S.C.A. § 1155, 
5103, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8621 (2006).

2.  The criteria for an increased evaluation for a rating in 
excess of 30 percent for residuals of a left leg gunshot 
wound with hernia of the tibialis anticus muscle and nerve 
damage, have not been met.  38 U.S.C.A. § 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 4.14, 4.55, 4.56 4.71a, Diagnostic 
Code 5311 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2004 and August 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).
Factual Background

Service medical records show that in February 1945 the 
veteran accidentally shot himself in the left lower leg.  A 
February 1945 clinical record described the injury as a 
perforating wound, moderate, which caused an incomplete 
fracture of the fibula.  Clinical records indicate that the 
entrance wound was located in the anterior middle one-third 
of the left leg and the exit wound was described a being in 
the lateral lower at the left ankle.  A February 1945 record 
noted that the path of the bullet was palpable and appeared 
to be superficial.  The wound was debrided.  No vascular or 
nerve injury was noted.  The veteran was hospitalized for 
almost two months, but by April 1945, it was noted that all 
the wounds had healed and the veteran was ready for duty.  At 
the June 1945 separation examination, an oval one-inch scar 
to the left leg with hernia tibialis anticus, left, was 
noted.  Also observed were two scars over the left tibial 
crest with a muscle hernia through the upper scar.  The left 
leg did not have limitation of motion.

The first post-service VA examination in August 1945 revealed 
that the veteran had received no medical treatment, except 
dental, since separating from service.  The veteran's 
muscular development, gait, posture, general physical 
condition, and carriage were good.  There was no rheumatism, 
limitation of motion, ankylosis, swelling, crepitus, or 
atrophy deformity observed.  The diagnosis included cicatrix, 
left leg multiple; hernia tibialis anticus muscle; and good 
general physical condition.  The special surgical report 
revealed three scars caused by the gunshot wound.  The first 
was well-healed and located over the middle of the belly of 
the tibialis anticus muscle, there was a large herniation of 
the fibers of the tibialis anticus muscle.  The second scar 
was 2-inches beneath the first scar, and measured 3-inches by 
1/2-inch.  The scar was well-healed but depressed and adherent 
to the fibers of the tibialis anticus muscle.  The scar moved 
with the contractions and relaxation of the tibialis muscle.  
The third scar was located two-inches above the left ankle 
joint over the fibula.  It measured 1/2-inch by 1/2-inch.  The 
scar was well-healed, slightly depressed and adherent.  There 
was no injury noted to the left ankle joint.

In an April 1946 rating decision, service connection was 
awarded for scars, left leg with hernia, tibialis anticus 
muscle, with a 10 percent disability rating, effective June 
29, 1945.  Later, in an October 1994 rating decision, the RO 
increased the disability rating for the residuals of the left 
leg gunshot wound to 20 percent, effective October 21, 1991, 
for a moderately severe degree of impairment.

The veteran filed a claim for an increased rating in January 
2004, stating that his service-connected residuals had 
increased in severity.  

During a VA medical examination in April 2004, the veteran 
reported that only his small toe and outside of his left foot 
were numb.  The veteran also indicated that upon exertion his 
hernia bulged out and he experienced a pulling and a 
toothache-like pain in that area.  The veteran reported that 
he uses a cane for balance, and is only able to walk about 
100 yards before the pain required that he stop and rest.    

Upon questioning, the veteran reported that his left knee and 
ankle caused pain, and were weak, and they become stiff and 
swell, but there was no heat or redness.  He denied any 
episodes of either his left knee or ankle locking; but noted 
some instability or "giving way" in the knee.  He reported 
increased pain with severe exertion, in the left muscle 
hernias, which was better with rest and medication.  He noted 
an occasional cramp in the left calf which goes away upon 
standing.  He reported  fatigability and lack of endurance in 
his left knee and ankle.  However, flare-ups were rare, as he 
seldom performed any strenuous work.  He denied any 
additional limitation of motion or functional impairment 
during the flare-ups.  

The veteran used a cane for ambulation, but no corrective 
shoes, crutches, braces, or prosthesis.  He had not had any 
surgery or injury to his left knee or ankle since service.  
Regarding the left ankle, there was swelling, no deformity, 
no laxity and no tenderness.  The left ankle range of motion 
was as follows (all with pain).  


Active motion
Passive Motion
After 
Fatiguing
Dorsiflexion
0-to-7 degrees
0-to-8 degrees
0-to-15 
degrees
Plantar 
Flexion
0-to-40 
degrees
0-to-45 
degrees
0-to-47 
degrees

Regarding the left knee, there was no tenderness.  There was 
swelling, and deformity, but no crepitus or laxity.  Range of 
motion of the left knee was as follows (all with pain):


Active motion
Passive Motion
After 
Fatiguing
Extension
+5 degrees
+3 degrees
0 degrees
Flexion
+5 to 130 
degrees
+3 to 135 
degrees 
0 to 137 
degrees

The examiner noted that the complaints of pain started when 
testing started, and stopped when testing stopped.  The 
veteran was noted to have diabetes mellitus.  Both feet were 
cool to touch, and pulses were decreased in both feet and 
ankles.  He could not walk on his heels or toes or on the 
outside of his feet because he loses his balance.  

The entrance wound was located 15 cm below the left patella 
just medial to the left tibia.  The wound was circular and 2 
cm in diameter, lighter in color.  The exit wound was located 
3.5 cm above the left ankle, just above the left lateral 
malleolus.  The wound was 4 cm in length and .25 cm wide.  
Both scars were stable, but unsightly and tender.  There was 
no adherence to underlying tissue.  Texture of the skin was 
shiny.  There was no inflammation, atrophy, ulceration, 
scaling, elevation, or depression noted.  Both scars were 
also superficial and not deep.  No keloid formation was 
observed.  Neither scar manifested with induration or 
inflexibility of the skin, or limitation of motion.

Two hernias were observed.  The first was of the anterior 
tibialis muscle, 16-cm below the left patella.  Its size was 
5-cm in length, 4-cm in width, very tender and easily 
reducible.  The second hernia of the anterior tibialis muscle 
was 4-cm in length and 5-cm in width and located 25-cm below 
the left patella.  The skin over the hernia was shiny, and 
the hernias elevated on contraction of the calf muscle.  

X-rays of the left ankle showed a small 4-mm calcaneal spur.  
The ankle joint itself was normal.  There was some callus 
formation along the distal fibula unchanged in appearance 
from the 1994 examination.  The left tibia and fibula and 
left knee showed mild degenerative changes of the knee joint 
with narrowing of the medial compartment, some periosteal 
reaction along the distal aspect of the fibula.   

Thereafter, in a June 2004 rating decision, the RO increased 
the veteran's disability evaluation to 30 percent, effective 
from January 30, 2004, the date of the receipt of the 
increased rating claim currently on appeal.  

The veteran underwent a VA medical examination in July 2004, 
primarily to determine the extent of his nerve damage.  The 
findings related to the hernias and left ankle were reported 
to be essentially the same as in the April 2004 examination.  
There still was no additional loss of motion or joint 
function additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use of the left knee 
or ankle.  However, strength was weak and pulses were 
decreased in both lower extremities during this examination.  
Both feet turned purple upon dangling, were cool to the 
touch, and had decreased hair growth.

The examiner stated that the peripheral neuropathy, 
manifested as total numbness of the soles of both feet, was 
more likely than not due to diabetes and had no relationship 
to, nor was caused by the previous gunshot wound.  Rather, it 
was caused by unnamed superficial sensory nerves.  In 
contrast, the peripheral neuropathy of the outside of the 
left foot and left small toe was more likely than not due to 
the gunshot wound of the left leg.  Finally, the examiner 
found no instability of the left lower leg on physical 
examination.

The record also contains VA outpatient treatment records 
dated between October 2003 and May 2004, and private records 
of R. A. B., M. D. from July 1989 to May 2006.  These records 
reflect general medical treatment but do not contain specific 
findings that may be used in rating the disabilities on 
appeal.  



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
In contrast, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In either type of claim, the veteran is presumed to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, (1993).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, 38 
C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).   



Peripheral Neuropathy, lateral left foot and left small toe

Peripheral Nerves- External Popliteal Nerve (Common 
Peroneal).
852
1
Paralysis of:
Ratin
g

Complete; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges 
of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot 
and toes
40

Incomplete:

  Severe
30

  Moderate
20

  Mild
10
862
1
Neuritis
872
1
Neuralgia.
38 C.F.R. § 4.124.a, Diagnostic Code 8621 (2006)

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The following 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.

The veteran contends he is entitled to an initial disability 
rating in excess of 10 percent, for peripheral neuropathy 
involving his lateral left foot and left small toe, 
associated with residuals of a gunshot wound, left leg with 
hernia of tibialis anticus muscle and nerve damage.  The 
Board has considered the appellant's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected peripheral neuropathy involving his 
lateral left foot and left small toe, rated by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8621 (2006).  See 38 
C.F.R. § 4.20 (2006) (when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous). 

In order to warrant the next highest disability rating of 20 
percent, there need be evidence of a moderate degree of 
impairment.  Based upon a review of the evidence the Board 
finds that a higher initial rating is not warranted.  Here, 
the veteran's service-connected peripheral neuropathy of the 
left lateral foot and small toe is generally manifested by 
numbness.  There is no evidence of foot drop.  The veteran 
also has numbness covering the entire dorsal toes of both 
feet, which causes occasional stumbling and an inability to 
balance on the left foot, thus necessitating use of a cane.  
This has been attributed to the nonservice-connected diabetes 
mellitus.  Therefore although during the most recent 
examination both feet turned purple upon dangling, were cool 
to the touch, and had decreased hair growth- indicative of 
more severely impaired function- these findings are unrelated 
to the history of the gunshot wound.  Moreover, the examiner 
has specifically stated that peripheral neuropathy involving 
the lateral left foot and small toe which was a residual of 
the gunshot wound, was of no more a minor degree.  

The Board has considered the veteran's testimony regarding 
the peripheral neuropathy and numbness in his left foot; 
however the cumulative evidence does not warrant higher 
ratings than already assigned.  Therefore, as the evidence 
shows that the service connected peripheral neuropathy is of 
no more than a mild degree, a higher initial disability 
rating is not warranted. 


Gunshot wound, left leg 

The veteran contends that he is entitled to higher disability 
rating for the residuals of his left leg gunshot wound with 
hernia of the tibialis anticus muscle and nerve damage, 
currently rated as 30 percent disabling.

Severe disability of muscles contemplates through and through  
or deep penetrating wounds due to high velocity missile, or  
large or multiple low velocity missiles, or with shattering  
bone fracture or open comminuted fracture with extensive  
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
See 38 C.F.R. § 4.56(d)(4). 


§4.73 Schedule of Ratings-Muscle Injuries
531
1
Group XI.
Rating

Function: Propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); 
flexion of knee (6). 
 
Posterior and lateral crural muscles, and muscles of the 
calf: 
1.	Triceps surae (gastrocnemius and soleus); 
2.	tibialis posterior; 
3.	peroneus longus; 
4.	peroneus brevis; 
5.	flexor hallucis longus; 
6.	flexor digitorum longus; 
7.	popliteus; 
8.	plantaris. 

    Severe
30

    Moderately Severe
20
38 C.F.R. § 4.76, Diagnostic Code 5311 (2006).


525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006)

Based upon the evidence, the Board finds the RO's veteran's 
assignment of the maximum 30 percent rating for the left leg 
disability, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 
5311 (2006), was appropriate.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The record shows that a .45 caliber bullet entered the 
veteran's lower proximate left leg just below his knee and 
exited above his lateral left ankle.  Therefore, the 
residuals of the veteran's gunshot wound to the left lower 
extremity were properly evaluated under DC 5311, which 
pertains to injuries of Muscle Group XI.  Muscle Group XI 
encompasses the posterior and lateral crural muscles and the 
muscles of the calf.  The functions of these muscles include 
propulsion and plantar flexion of the foot, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  38 
C.F.R. § 4.73, DC 5311.  

In addition, the RO's assignment of a 30 percent rating based 
upon the evidence which showed evidence of "severe" 
disability, as described in 38 C.F.R. § 4.56(d)(4) was 
appropriate.  The history and objective findings showed a 
through and through wound due to a single bullet, a two-month 
period of hospitalization, and a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
including his inability to walk greater than 100 yards; 
manifestations of fatigue, lack of endurance and pain in the 
left ankle, and pain in the area of the left muscle hernias, 
with the hernias bulging out upon exertion.  See 38 C.F.R. § 
4.56(c).  

The Board notes that a 30 percent rating is the maximum 
rating available under Diagnostic Code 5311.  Therefore, as 
the veteran is already in receipt of the maximum available 
rating under Diagnostic Code 5311, it cannot serve as the 
basis for an increased rating in this case.  A higher rating 
would only be possible upon assignment of a higher rating 
under an alternate diagnostic code or an extra-schedular 
basis.  

The Board has considered whether the veteran is entitled to a 
higher rating under any alternative diagnostic codes.  In 
this regard, applicable diagnostic codes include 5260 through 
5262 (limitation of leg flexion; limitation of leg extension; 
and impairment of the tibia and fibula); 5271 (limited motion 
of the ankle); and 7804 (scars, superficial and painful).  
The Board emphasizes that any rating assigned under these 
diagnostic codes must serve as an alternate rating to the 
veteran's currently assigned 30 percent rating under 
Diagnostic Code 5311; as opposed to a rating in addition to 
such.  This is because the criteria under Diagnostic Code 
5311 already contemplate impairment of the functions 
addressed by these codes.  See 38 C.F.R. § 4.14 (2006); 38 
C.F.R. § 4.55 (2006); 38 C.F.R. § 4.71a Diagnostic Codes 
5260-62, 5271, 7804-05 (2006); see also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

In contrast, Diagnostic Codes 5256-5258, 5263, 5270, and 
5272-5274 are not applicable, as the veteran has not been 
shown to have ankylosis of the knee or ankle, genu 
recurvatum, recurrent subluxation, dislocation of semilunar 
cartilage malunion of the os calcis or astralgus, or 
astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256-5258, 5263, 5270, and 5272- 5274 (2006).  During the 
April and July 2004 VA examinations the veteran was able to 
move his left knee and ankle, thus demonstrating no 
ankylosis.  Similarly, there were no objective findings of 
subluxation, instability, or dislocation of the semilunar 
cartilage of the knee.  Although the veteran reported some 
"giving way" and instability of his left knee at his VA 
examinations, the VA physician reported that objective 
findings of left knee laxity were negative.  

After reviewing the available evidence and the applicable 
alternate rating criteria, the Board observes that there are 
no diagnostic codes which would provide higher alternate 
ratings for the veteran.  There are no other manifestations 
which would warrant a rating in excess of 30 percent under 
any potentially applicable diagnostic code.

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, as the veteran is receiving the maximum 
rating allowable under Diagnostic Code 5311 (which is based 
on symptomatology that includes limitation of motion) the 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In addition, the most recent VA examinations 
revealed that flare-ups are rare, and they manifest without 
any additional limitation of motion or functional impairment.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The veteran has indicated during his VA examination 
that he has not been hospitalized nor received any surgery 
for his left leg disability since the initial injury in 1945.  
There also is no interference with employment as the veteran 
is currently retired.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered the veteran's testimony regarding 
his left leg disability, including the arthritis in his left 
knee, increased muscle spasms and his need of a cane; however 
the cumulative evidence does not warrant higher ratings than 
already assigned.  As the Board finds the preponderance of 
the evidence is against the veteran's claims, they are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial evaluation, in excess of 10 percent, for 
peripheral neuropathy involving the lateral left foot and 
left small toe is denied.

An increased evaluation for residuals of a left leg gunshot 
wound with hernia of the tibialis anticus muscle and nerve 
damage, currently rated 30 percent disabling is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


